Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving, at data processing hardware, a training input audio sequence comprising a sequence of input frames, the sequence of input frames defining a hotword 5that initiates a wake-up process on a user device; feeding, by the data processing hardware, the training input audio sequence into an encoder and a decoder of a memorized neural network, each of the encoder and the decoder of the memorized neural network comprising sequentially-stacked single value decomposition filter (SVDF) layers;  10generating, by the data processing hardware, a logit at each of the encoder and the decoder based on the training input audio sequence; for each of the encoder and the decoder: smoothing, by the data processing hardware, each respective logit 
The above claims are deemed allowable given the complex nature of using maxpooling with logit and SVDF layers as precisely claim. The prior art teaches smoothing with logit independently from the concept of maxpooling. Other prior art includes wakeword and command recognition as well as audio analysis followed by ASR analysis as separate technologies e.g. wakeup “hello XYS” using pure audio and following by ASR once triggered. Other embodiments include ASR wakeup and ASR C&C. Additional prior art teaches SVD with logit, without SVDF specifically as claimed. Assuming that SVD in a series with a filter as part of a neural network with overreaching application of BRI can be analogous to SVDF as precisely claimed, there still exists a weakness that logit combined with SVDF and maxpooling as claimed. It is also noted that many fields involving SVD and logit pertained to completely unrelated scopes or field of invention(s) e.g. medical, biometric-medicine, genetics, health, etc., wherein further analysis revealed non-analogous crossovers with speech/audio. In some cases an analogous crossover can take place in speech analysis with image analysis given the manner in which data is collected. No such instances were found in for the context of the claims. Further, smoothing, probability distribution, or general SVD taken separately play no narrowing role for allow ability purposes since they are well-known in the art. Finally, the concept of maxpooling with logit(s) in the field of audio/speech does not produce viable prior art on or before the priority date of the present invention. . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun; Ming et al.	US 10460729 B1	
	Wakeword, asr, audio, asr-asr, audio-asr, command, svd general.

ASAMI; Taichi et al.	US 20200035223 A1
Basu; Kinjal et al.	US 20190080009 A1
	Smoothing with logit in audio/speech.

Baraniuk; Richard G. et al.	US 20140279727 A1
Svd and logit in unrelated fields but mathematically in scope at best.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov